[Cite as Moss v. McLaughlin, 2021-Ohio-2744.]


 STATE OF OHIO    )                                      IN THE COURT OF APPEALS
                  )ss:                                   NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 HEDY L. MOSS                                           C.A. No. 30010

        Relator

        v.

 JUDGE KELLY MCLAUGHLIN
                                                        ORIGINAL ACTION IN
        Respondent                                      MANDAMUS



Dated: August 11, 2021



        PER CURIAM.

        {¶1}    Relator, Hedy L. Moss, has petitioned this Court for a writ of mandamus to

compel Respondent, Judge Kelly McLaughlin, to issue a final, appealable, order in her

criminal case. Respondent has moved to dismiss as moot and provided this Court with a

copy of the trial court docket demonstrating both that the requested order has been filed

and that Ms. Moss, through counsel, has filed a notice of appeal of that order. Because

the requested order has been filed, Ms. Moss’ claim is moot, and this Court dismisses her

petition.

        {¶2}    To obtain a writ of mandamus, Ms. Moss must demonstrate that she has a

clear legal right to the relief requested, that Respondent has a clear legal duty to provide

it, and that there is no adequate remedy available in the ordinary course of law. State ex
                                                                                C.A. No. 30010
                                                                                    Page 2 of 3

rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, ¶ 6. It is well-settled that

mandamus will not “compel the performance of a duty that has already been performed.”

State ex rel. Grove v. Nadel, 84 Ohio St.3d 252, 253, 1998-Ohio-541.

       {¶3}   Ms. Moss sought the writ of mandamus to order Respondent to issue a final,

appealable, order in her criminal case. This Court may consider evidence outside the

complaint to determine that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio

St.3d 227, 228 (2000). According to the motion to dismiss, and the trial court docket,

Judge McLaughlin has filed the requested order. Accordingly, this matter is moot.

       {¶4}   Because Ms. Moss’ claim is moot, the complaint is dismissed. Costs are

taxed to relator.

       {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                  DONNA J. CARR
                                                  FOR THE COURT

HENSAL, J.
SUTTON, J.
CONCUR.
                                                               C.A. No. 30010
                                                                   Page 3 of 3

APPEARANCES:

HEDY L. MOSS, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RAYMOND J. HARTSOUGH and
JOHN GALONSKI, Assistant Prosecuting Attorneys, for Respondent.